The opinion of the Court was delivered by
Heydenfeldt, Justice.
The power of this Court, to reverse an order of the District Court granting a new trial, is novel, and must be exercised with extreme caution.
In this case, as it is disclosed by the record, the District Court may well have granted or refused a new trial without impeachment of its legal discretion.
The correct doctrine has been heretofore settled by this Court in the case of Drake, et al. v. Palmer, Cook & Co., and upon the authority of that case, the appeal in this is dismissed with costs.